McCarthy, J.
This was a question of fact, and whether Connell was present or not at the time of the accident was a question for the jury. They having found on the facts against the *728defendant, and although the evidence was - slight, it is enough to sustain the judgment..
This was a toilet or urinal where they used some kind of chemicals to keep it clear and free from disagreeable odors.
It was dangerous and not a safe place for the plaintiff, who was not á plumber or professional mechanic. .
He had the.right, not knowing or being informed of the use of any chemicals, to assume that it was safe in every part of it, which, as an actual fact, it was demonstrated not, and which must be conceded was not.
We think the defendant was clearly liable and, under the facts, the judgment is affirmed, with costs.
Van Wyck, Oh. J., concurs.
Judgment affirmed, with costs.